COURT OF APPEALS
                    SECOND DISTRICT OF TEXAS
                         FORT WORTH

                         NO. 2-07-231-CV

NOBLE EZUKANMA, M.D. AND                           APPELLANTS
HEALTHFIRST MEDICAL GROUP,
P.A., AND KRISHNABABU
CHUNDURI, M.D.

                                V.

ROBERT GENE CUNNINGHAM,                             APPELLEES
INDIVIDUALLY AND AS REPRESENTATIVE
OF THE ESTATE OF PATRICIA MAUDINE
CUNNINGHAM, DECEASED, ROBIN LEE
CUNNINGHAM BISHOP, AND TRACY
JEANNE CUNNINGHAM LANG

                              AND

ROBERT GENE CUNNINGHAM,                            APPELLANTS
INDIVIDUALLY AND AS REPRESENTATIVE
OF THE ESTATE OF PATRICIA MAUDINE
CUNNINGHAM, DECEASED, ROBIN LEE
CUNNINGHAM BISHOP, AND TRACY JEANNE
CUNNINGHAM LANG

                                V.

LINCOLN CHIN, M.D. AND LADI O.M.                    APPELLEES
HAROONA, M.D.

                             ----------

       FROM THE 141 ST DISTRICT COURT OF TARRANT COUNTY

                             ----------
                  MEMORANDUM OPINION 1 AND JUDGMENT

                                             ----------

         We have considered appellants Robert Gene Cunningham, Individually and

as Representative of the Estate of Patricia Maudine Cunningham, Deceased,

Robin Lee Cunningham Bishop, and Tracy Jeanne Cunningham Lang and

appellee Lincoln Chin, M.D.’s “Joint Motion To Dismiss.”               It is the court’s

opinion that the motion should be granted; therefore, we dismiss appellants’

appeal of the judgment rendered in favor of appellee Lincoln Chin, M.D. only.

See T EX. R. A PP. P. 42.1(a)(2), 43.2(f). The remaining portion of the appeal

shall hereafter be styled “Robert Gene Cunningham, Individually and as

Representative of the Estate of Patricia Maudine Cunningham, Deceased, Robin

Lee Cunningham Bishop, and Tracy Jeanne Cunningham Lang v. Ladi O.M.

Haroona, M.D.”

         Costs of appellants’ appeal of the judgment entered in appellee Chin’s

favor shall be paid by the party incurring the same, for which let execution

issue.


                                                          PER CURIAM


PANEL B: GARDNER, DAUPHINOT, and HOLMAN, JJ.

DELIVERED: June 5, 2008


         1
             … See T EX. R. A PP. P. 47.4.

                                                 2